DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 12 recites “a shovel rocker connecting joint,” line 14 recites “a shovel arm rocker connecting joint,” but then lines 15, 23-24, and 25-26 recite “the two rocker connecting joints,” “the two shovel arm rocker connecting joints,” and “the other of the two rocker connecting joints.” There is insufficient antecedent basis for these limitations in the claim. No “two” of either of these joints was previously claimed. Presumably these references were intended to refer to both of “the shovel rocker connecting joint” and “the shovel arm rocker connecting joint.” Appropriate language correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (US Patent No. 7,976,356).
In Reference to Claims 1-7
 	Bruder teaches (Claim 1) An excavator shovel assembly, comprising: an excavator shovel (item 2, fig’s 1-8); a shovel arm (items 3 and 4, fig’s 1-8) to which the excavator shovel is connected via a shovel swivel joint (item 13, fig. 3); and a shovel swivel locking device (item 14, fig’s 1-8) for locking the excavator shovel relative to the shovel arm, the shovel swivel locking device comprising a shovel connecting lever (item A, fig. 3, see appendix.) that is connected to the excavator shovel via a shovel connecting joint (item B, fig. 3, see appendix), a shovel arm connecting lever (item C, fig. 3, see appendix) that is connected to the shovel arm via a shovel arm connecting joint (item D, fig. 3, see appendix), and a rocker connecting lever (item E, fig. 3, see appendix) that is connected, at one end, to the shovel connecting lever via a shovel rocker connecting joint (item F, fig. 3, see appendix) and, at an opposite end, to the shovel arm connecting lever via a shovel arm rocker connecting joint (item G, fig. 3, see appendix), wherein the shovel connecting joint and the two rocker connecting joints are arranged in such a manner that the rocker connecting lever is displaceable between a shovel lifting position, in which the excavator shovel is in a raised lifting swivel position relative to the shovel arm (position in fig. 3), and a shovel delivery position, in which the excavator shovel lies relative to the shovel arm in 
(Claim 2) further comprising an operating handle (item H, fig. 3, see appendix) that is attached to the shovel connecting lever (via item E);
(Claim 3) wherein the operating handle is configured to exert tensile and compressive forces on the shovel connecting lever (fig’s 1-3 and column 3 lines 26-29);
(Claim 4) An excavator structure for a toy, comprising: the excavator shovel assembly according to claim 1; a frame component (item 6, fig’s 1-8); and an actuating component (items 20/21, fig’s 1-8) that is guided in a displaceable manner relative to the shovel arm (column 3 lines 44-55) between a locking position, in which a locking element (item[s] 16, fig’s 6-8) connected to the frame component (via item[s] 8 at 12, fig’s 6-8) interacts with a stop (item[s] 18 fig’s 1-8) of the shovel arm to hold the shovel arm in a shovel arm lifting position (fig. 7) and a release position in which the actuating component displaces the locking element such that it comes out of engagement with the stop of the shovel arm (fig. 8), such that the shovel arm is displaceable into a shovel arm lowering position (column 3 line 56 – column 4 line 28);
(Claim 5) wherein the actuating component is pretensioned in the locking position (fig’s 6 and 7, upward / away from item 8, in the “rest” position; column 3 lines 49-55);

	(Claim 7) A toy with the excavator structure according to claim 4 (column 2 lines 61-65).
	Bruder fails to teach the feature of the plane for pass through of a rocker joint being defined by the shovel connecting joint and the other of the two rocker connecting joints of Claim 1. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy excavator shovel device of Bruder with the feature of orienting the joints as claimed merely as a matter of engineering design choice, since it has been held that rearrangement of parts holds no patentable distinction where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since all of the claimed components and functions exist in Bruder (in particular a three bar linkage connecting a point on the bucket to a point on the arm with all of the joints claimed that serve to pivot the bucket up and down), and since arranging or orienting the joints differently to create the plane/point pass through arrangement claimed would not change this function or operation, merely claiming this particular plane/point pass through arrangement of the joints of the linkage is, therefore, not a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        


APPENDIX

    PNG
    media_image1.png
    655
    784
    media_image1.png
    Greyscale